11-4036-cv(L)
Oluyomi v. Napolitano
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 29th day of August, two thousand twelve.

PRESENT: REENA RAGGI,
         GERARD E. LYNCH,
         DENNY CHIN,
                   Circuit Judges.

-------------------------------------------------------------------
ALABA OLUYOMI,
                                 Plaintiff-Appellant,

                         v.                                           Nos. 11-4036-cv(L);
                                                                           11-4097-cv(CON)
JANET NAPOLITANO, SECRETARY, DEPARTMENT
OF HOMELAND SECURITY, U.S. CITIZENSHIP AND
IMMIGRATION SERVICES,
                                 Defendants-Appellees.
-------------------------------------------------------------------

FOR APPELLANT:                           Alaba Oluyomi, pro se, Lawrenceville, New Jersey.

FOR APPELLEES:                           James Nicholas Boeving, Benjamin H. Torrance,
                                         Assistant United States Attorneys, for Preet Bharara,
                                         United States Attorney for the Southern District of New
                                         York, New York, New York.
       Appeal from a judgment of the United States District Court for the Southern District

of New York (Gabriel W. Gorenstein, Magistrate Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on August 11, 2011, is AFFIRMED.

       In these consolidated cases, Alaba Oluyomi, an African American man of Nigerian

descent, appeals pro se from an award of summary judgment against him—and from the

denial of his own cross-motion for summary judgment—on his Title VII claims of unlawful

discrimination and retaliation relating to his being denied a pair of promotions and suspended

twice from his position as an adjudication officer with the Naturalization Unit in the New

York Field Office of United States Citizenship and Immigration Services in the Department

of Homeland Security. We assume the parties’ familiarity with the facts and record of prior

proceedings, which we reference only as necessary to explain our decision.

       We review decisions on cross-motions for summary judgment de novo, examining

each party’s motion “on its own merits” and drawing all permissible inferences “against the

party whose motion is under consideration.” Chandok v. Klessig, 632 F.3d 803, 812 (2d Cir.

2011). We will uphold the district court’s ruling only if the record reveals “no genuine

dispute as to any material fact” and the prevailing party’s entitlement to judgment as a matter

of law. Fed. R. Civ. P. 56(a). Having conducted an independent review of the record in light

of these principles, we affirm the grant of summary judgment to defendants for substantially

the reasons stated by Magistrate Judge Gorenstein in his thorough and well-reasoned opinion.

See Oluyomi v. Napolitano, 811 F. Supp. 2d 926 (S.D.N.Y. 2011).

                                              2
         Oluyomi’s arguments on appeal do not alter our conclusion. Oluyomi contends that

the district court failed to “accept” or “consider” the evidence he submitted in support of his

opposition and cross-motion below, because the magistrate judge “did not make clear” that

Oluyomi’s belated Local Rule 56.1 statement and declaration attesting to the authenticity of

his exhibits were filed as of April 14, 2011, the date he originally submitted his motion

papers, rather than on August 10, 2011, the date that appears on the docket sheet. This

argument is meritless. The district court’s opinion specifically states that, by submitting the

declaration and 56.1 statement in August 2011, Oluyomi had “cur[ed] the defects of his

previous motion.” Id. at 930. The opinion thereafter references and relies upon Oluyomi’s

various exhibits. See id. at 942–47. Moreover, our own independent review reveals no

evidence adduced by Oluyomi that raises a triable issue of fact on whether defendants’

proffered reasons for their challenged promotion and suspension decisions were pretexts for

unlawful discrimination or retaliation.

         Oluyomi argues that two co-workers’ affidavits support his position that defendants’

justifications for not promoting him to the Senior Adjudication Officer (Temporary) position

were pretextual. But in their affidavits, both co-workers conceded that they played no part

in the hiring process for that position and, thus, that they lacked personal knowledge of both

the selection criteria and the specifics of Oluyomi’s interview. See Fed. R. Civ. P. 56(c)(4)

(requiring that affidavit supporting or opposing summary judgment motion be made on

personal knowledge); accord Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 643 (2d Cir.

1988).

                                              3
       Finally, because summary judgment was proper regarding Oluyomi’s claim that his

one-day suspension was the product of illegal discrimination or retaliation, his argument that

the ensuing 14-day suspension cannot be legal, as it was based on his disobeying the

conditions of a prior unlawful suspension, fails as a matter of law.

       We have considered all of Oluyomi’s remaining arguments and find them to be

without merit. The judgment of the district court is therefore AFFIRMED.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                              4